Case 1:19-mc-00105-RM Document 18-5 Filed 12/06/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-mc-00105-RM

UNITED STATES DEPARTMENT OF JUSTICE, DRUG ENFORCEMENT
ADMINISTRATION,

       Petitioner,

v.

STATE OF COLORADO BOARD OF PHARMACY,
PATTY SALAZAR, EXECUTIVE DIRECTOR OF THE COLORADO DEPARTMENT OF
REGULATORY AGENCIES, and
APPRISS, INC.,

       Respondents.


                       DECLARATION OF CHRISTOPHER P. BEALL



       I, Christopher P. Beall, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury

of the laws of the United States of America as follows:

       1.      I serve as a Deputy Attorney General for the State of Colorado in the Office of the

Attorney General of Colorado, responsible for the Business & Licensing Section of the Colorado

Department of Law. I am counsel of record in the above-captioned proceeding for Respondents

the State of Colorado Board of Pharmacy and Patty Salazar in her official capacity as Executive

Director of the Colorado Department of Regulatory Agencies (herein, “State Respondents”). I

respectfully submit this declaration based on my personal knowledge. This submission is filed in

connection with the Brief in Opposition (herein, “Opposition Brief”) filed by the State

Respondents on this date in response to the Petition for Expedited Order Enforcing




                                                1
Case 1:19-mc-00105-RM Document 18-5 Filed 12/06/19 USDC Colorado Page 2 of 3




Administrative Subpoenas (herein, “Petition”) filed on November 4, 2019, by Petitioner United

State Department of Justice, Drug Enforcement Administration (herein, “DEA”).

       2.      I am personally familiar with the matters set out herein.

       3.      Attached hereto as Exhibit 1 is a copy, redacted to remove identifying

information that would show the identities of the subpoena targets but otherwise true and correct,

of correspondence dated July 23, 2019, sent to counsel for the DEA in response to three DEA

subpoenas dated June 3, 2019 that were issued to the PDMP.

       4.      On September 20, 2019, in response to two of the June 3, 2019, subpoenas (MK-

19-656106 & MK-19-631888), the State Respondents produced to the DEA through my office

two data files comprising more than 18 million prescription records from the Colorado

Prescription Drug Monitoring Program (“PDMP”) database that had been deidentified by

replacing patient identities with unique numeric pseudonyms while maintaining the patient’s zip

code in the prescription records.

       5.      Attached hereto as Exhibit 2 is a copy, redacted to remove identifying

information that would show the identity of the subpoena target but otherwise true and correct, of

correspondence dated September 12, 2019, sent to the DEA’s counsel in response to Subpoena

MK-19-823246 concerning Registrant #1.

       6.      The foregoing is true and accurate, to the best of my knowledge.




                                                 2
Case 1:19-mc-00105-RM Document 18-5 Filed 12/06/19 USDC Colorado Page 3 of 3




DATED at Denver, Colorado, this 6th day of December, 2019.


                                         For:
                                         PHILIP J. WEISER
                                         Colorado Attorney General

                                         /s/ Christopher P. Beall
                                         CHRISTOPHER P. BEALL
                                         Deputy Attorney General
                                         Colorado Department of Law




                                            3
